947 F.2d 942
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.George SASSOWER, Plaintiff-Appellant,v.Breckinridge L. WILLCOX, Defendant-Appellee.
No. 91-1115.
United States Court of Appeals, Fourth Circuit.
Submitted Sept. 30, 1991.Decided Oct. 25, 1991.

Appeal from the United States District Court for the District of Maryland, at Baltimore.   M.J. Garbis, District Judge.  (CA-91-1309-MJG)
George Sassower, appellant pro se.
D.Md.
DISMISSED.
Before K.K. HALL and PHILLIPS, Circuit Judges, and BUTZNER, Senior Circuit Judge.
OPINION
PER CURIAM:


1
George Sassower appeals from the district court's dismissal of his complaint for a writ of mandamus and prohibition.   In Sassower v. Whiteford, Taylor & Preston, No. 90-1142, Slip op. at 5 (4th Cir.  July 2, 1991) (unpublished), this Court enjoined Sassower from "filing, instituting, continuing, or prosecuting any civil action in this or any other federal court in this Circuit without first obtaining leave of that court."   In seeking leave to file, Sassower is further required to certify that his claims are new claims.   Sassower has not obtained leave of court for this appeal.   Although his appeal was filed on May 29, 1991, before the injunction took effect, our injunction prohibits Mr. Sassower from appealing until such time as he obtains leave of court.   We therefore deny leave to proceed in forma pauperis and dismiss this appeal.   We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.


2
DISMISSED.